Citation Nr: 0527321	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
current post-traumatic stress disorder (PTSD) which is 
causally related to service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 reflects that he received 
numerous awards and decorations, including the Vietnam 
Service Medal w/2 Bronze Service Stars and the Combat 
Infantryman Badge.  The DD Form 214 also shows that he 
served in the U.S. Army-Vietnam for one year and 11 days.

Service medical records (SMRs) indicate that, at the 
veteran's pre-induction medical examination in September 
1965, he was noted to be psychiatrically normal.  On the 
associated report of medical history, the veteran checked 
"no" as to his currently having, or having previously had, 
depression or excessive worry.  The SMRs reveal no 
complaints, treatment, or findings related to mental 
disorders.  When examined for separation in July 1967, the 
veteran was noted to be psychiatrically normal, and he 
reported having no history of depression or excessive 
worry.  In September 1967, the veteran submitted a 
statement indicating there had been no change in his 
medical conditions since his separation examination.  

VA out-patient progress notes dated November to December 
2000 show the veteran was seen at the VA Medical Center in 
El Paso, Texas.  The records show he was noted to have no 
history of medical problems or treatment from another 
physician.  It was also noted that the veteran had pain in 
his back, but otherwise had no problems.  

A February 2003 lay statement from the veteran's spouse, 
D.B.M., indicates that they have known each other for more 
than forty years and got married one year after he returned 
from Vietnam.  D.B.M. indicated that the veteran would 
never discuss his experiences and further indicated "this 
is the first time we have really sat down and talked about 
it."  D.B.M. also stated, in pertinent part, "he had all 
of this bottled inside, for so many years.  Now I 
understand the moodiness and changes in his behavior."  

In a February 2003 written statement, the veteran indicated 
that he is constantly reminded, through his nightmares, of 
the things he saw and had to do in Vietnam.  He also stated 
that the sound of fireworks or a sudden backfire of a car 
brings back memories.  In an additional written statement 
dated February 2003, the veteran indicated he was stationed 
out of Bien Hua, where his outfit did perimeter watch and 
patrols, and received incoming mortar fire on a daily 
basis.  The veteran also stated that due to his PTSD he 
cannot remember things, and is unable to perform under 
stressful conditions.  

In March 2003, the veteran submitted a formal claim for 
entitlement to service connection for PTSD and problems 
with his back.  He indicated that his PTSD began in 1965 
due to combat in Vietnam.  The veteran later submitted 
claims for various other conditions, all of which, 
including PTSD and the back condition, were adjudicated in 
the July 2003 rating determination, which granted service 
connection for several disabilities, with a combuned 60 
percent rating, and also granted a permanent and total 
rating for non-service-connected pension purposes.  The 
veteran later perfected an appeal as to only the PTSD 
claim.  

The veteran was afforded a VA Compensation and Pension 
Examination for PTSD in April 2003.  The examiner indicated 
the claims file was not available but the medical records 
were reviewed.  The examiner noted the veteran was sent to 
Vietnam in about November 1966 with the 173rd Airborne.  The 
veteran detailed his military history as follows:

We were stationed about five miles from Vinh 
Hua [sic; probably Bien Hua].  I was a gunner 
on a 4.2 mm [sic; should be 4.2 in) mortar.  My 
main problem was my back.  That base plate was 
very heavy so I hurt my back over there.  We 
took some fire at times but we were mostly in 
the rear firing white phosphorus and delayed 
high explosive rounds.  They did try to get us 
one time with 60 mm mortars and sniper fire but 
I was not hurt or wounded.  

The examiner also noted the veteran stated "Why am I 
here[?]  I don't have any psychiatric problems that I know 
of.  I used to have some dreams years ago but not anymore.  
My main problem is with my back, my diabetes, and my high 
blood pressure."  

On examination, the veteran was noted to relate in a 
coherent and logical manner, with no sign of thought or 
mood disorder.  His thinking was clear and linear and his 
mood was pleasant and euthymic.  The veteran denied feeling 
depressed, having unusual crying spells, or having feelings 
of hopelessness.  The examiner noted the veteran "did not 
complain of excessive anxiety, flashbacks, intrusive 
thoughts or alienation from self or society."  The 
examiner also noted the veteran has never been hospitalized 
or treated for a psychiatric condition and takes no 
psychiatric medications.  

The examiner indicated that psychometric testing was deemed 
unnecessary, noting the veteran was competent for VA 
purposes and had no significant psychiatric problems at the 
time.  As to a diagnosis, the examiner indicated the 
veteran did not have a mental disorder and his stressors 
were noted as "normal life stress."  

VA outpatient progress notes dated April to November 2003 
show the veteran was seen for various conditions, including 
PTSD.  In September 2003, the veteran related "he gets 
sentimental, flashbacks, nightmares, irritability, sleep 
disturbances, isolating since his sons were deployed 
during" Operation Desert Storm.  The examiner noted the 
veteran was three miles out of "Vinh Hua" and that he 
described having been in many firefights.  The examiner 
noted the veteran had no psychotic symptoms, his speech was 
normal, and he had a sad and tearful affect.  The examiner 
also noted the veteran's thought process was focused on his 
Vietnam experience, and the assessment was "anxiety state, 
NOS [not otherwise specified]."

In November 2003, the veteran was seen to determine the 
need for a PTSD evaluation.  The examiner noted the 
veteran's service as a gunner and also noted the veteran 
went to Vietnam "with few life experiences so there was a 
considerable culture shock."  The veteran related "having 
experienced a great deal of anxiety with respect to his 
tour in Vietnam" as well as "coming under fire several 
times."  The examiner further noted the veteran cannot 
recall any particular traumatic event during his time in 
Vietnam."  The assessment was "anxiety disorder, [not 
otherwise specified]."

In a written statement dated November 2003, the veteran 
indicated he was submitting new evidence as to his PTSD 
claim.  In support of his claim, the veteran submitted lay 
statements from S.J.M., a colleague who currently works 
with the veteran, and D.B.M., his wife.  

The November 2003 lay statement from S.J.M. details the 
veteran's work performance as an Educational Assistant in 
the Las Cruces Public Schools Building Trades Program.  The 
veteran's duties entail interacting with "regular and 
special education students."  S.J.M. stated that the 
veteran had "some difficulty adapting to the class 
environment with teenagers," which "manifested itself in a 
lack of patience with, and sometimes unfair criticism of 
the students."  S.J.M. further stated that the veteran's 
"occasional unpredictable mood swings[,] from a relatively 
congenial to uncongenial attitude[,] ha[ve] contributed to 
creating a difficult work environment." 

In an undated lay statement, D.B.M., the veteran's spouse, 
indicated that the veteran becomes very offensive when 
household problems arise and that he cannot sit calmly to 
discuss the problems.  D.B.M. also stated that she tries to 
console the veteran when he has bad dreams but he does not 
want to discuss them.  D.B.M indicated that the veteran's 
sons have tried to talk to him, but he pushes them away 
indicating that they cannot understand how he feels.  

The veteran filed his substantive appeal in April 2004, at 
which time the veteran indicated that his military 
occupational specialty (MOS) was combat infantry and that 
he had seen "a lot of combat."  The veteran further 
indicated that his not being wounded in combat does not 
mean he does not have PTSD.  

The veteran's representative submitted a statement dated 
May 2004, in which he stated that the veteran submitted 
supporting statements from his spouse and friend relating 
their opinions of the veteran's mental condition.  The 
representative reiterated the spouse's statement that no 
one can get the veteran to open up and talk about what is 
bothering him.  The representative stated, "This is common 
among true combat veterans who suffer from PTSD.  They 
refuse to admit[ ] that there is anything wrong and refuse 
treatment."  The representative also stated that the claim 
should be remanded in order for a "more thorough 
psychological exam" to be conducted to determine if the 
veteran meets the criteria for PTSD because the veteran's 
initial exam is not enough, due to his reluctance to relate 
his problems.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this 
matter, as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to service connection for PTSD.  
In March 2003, the RO informed the veteran of the types of 
evidence needed to substantiate his claim for PTSD and its 
duty to assist him in substantiating his claim under the 
VCAA.  

While the March 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s]" to his claim, see 38 C.F.R. § 3.159(b)(1), the 
March 2003 letter specifically asked the veteran to send 
any medical reports that he had.  In addition, the January 
2004 Statement of the Case (SOC) contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
AOJ decision, he has not been prejudiced thereby.  The 
veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  In addition, the Board 
notes that a substantial body of evidence was developed 
with respect to the veteran's claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
have identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  For these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on the VA, with no additional 
benefits flowing to the veteran.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, supra, 54).

III.  Analysis

In order for service connection to be awarded for PTSD, 
three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128 (1997).  
With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence 
to corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  The veteran's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In the present case, the Board notes the veteran was 
awarded the Combat Infantryman Badge (CIB), which is 
sufficient evidence to concede the veteran's combat 
stressors, and therefore, satisfies the third element.  The 
issue then arises as to whether there is evidence to 
satisfy the two remaining elements.

Review of the claims file shows the veteran does not have a 
diagnosis of PTSD.  His SMRs are silent for any treatment 
for or diagnosis of PTSD or any other mental disorder.  
Upon evaluation in April 2003, he was noted to be competent 
for VA purposes and had no significant psychiatric problems 
at the time.  The examiner was aware that the purpose of 
the examination was to determine whether the veteran had 
PTSD.  He made a specific finding that the veteran did not 
have a mental disorder and his stressors were noted as 
"normal life stress."  In September 2003, the veteran was 
noted to have no psychotic symptoms and the assessment was 
of an anxiety state, not PTSD.  Likewise, in November 2003, 
the veteran's assessment was "anxiety disorder, [not 
otherwise specified]."  

Without a diagnosis of post-traumatic stress disorder, VA 
need not determine whether the evidence of record shows a 
causal nexus between alleged current PTSD symptomatology 
and a claimed in-service stressor, since the veteran's 
claim may only be granted if he has a current diagnosis.  
Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The Board has considered the lay statements submitted by 
the veteran in support of his claim, as well as the 
statements made by the veteran and his representative 
regarding his condition.  However, there is no indication 
that the veteran, his wife, colleague, or representative, 
have the requisite knowledge of medical principles that 
would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes the veteran's representative has requested 
that the veteran be afforded a "more thorough 
psychological exam" in order to determine whether he has 
PTSD.  The Board, however, considers the April 2003 
examination to have been sufficiently thorough, as it 
included a mental status examination and considered the 
veteran's subjective complaints and military service.  
Although the examiner did not review the claims file, the 
examination is adequate because the issue before us is not 
whether the veteran had in-service stressors, but whether 
he has a current PTSD diagnosis.  Moreover, the veteran did 
relate to the examiner that he was in combat situations, 
and the physician was evaluating him for current indicators 
of PTSD.  Therefore, the Board finds that any error in not 
reviewing the claims file was harmless.  The Board also 
notes the veteran was seen for PTSD in September and 
November 2003, and was subsequently diagnosed with anxiety-
related conditions, not PTSD.  Therefore, the Board is 
satisfied that the veteran has been adequately evaluated 
for PTSD.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for 
service connection for PTSD, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


